Title: To John Adams from Samuel Smedley, 9 February 1801
From: Smedley, Samuel
To: Adams, John



Sir
Fairfield Feby. 9, 1801.

The Office which I had more particularly in view when I had the Honor of addressing my letter to you of the 30, of April last, is now become vacant. the Collector of the Customs for the District of New Haven, I am informed, is no more. there will be many applicants for this Vacant Office. Senators and Representatives will be intreated for their interest by the Several Applicants, their Relations, Friends, and Connections. my pretension being founded principally on the policey of promotion and my own Merrit thereto by my Conduct in Office for eleven years past, the Utility of the former being your own prerogative to determine and evidence of the latter being Obtainable from the department under which I have Served; there will be no Occasion for me to make known my wishes to any person at the Seat of Government but yourself, submitting, however, my Character to any scrutiny you may be pleased to make. I have the Honor to be, / Sir, with the / highest Respect / your most Obt. servt

Sam Smedley